Title: To George Washington from Bryan Fairfax, 15 July 1772
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston July the 15th 1772

I have received a Letter lately from Mr Smith wherein he makes no mention at all of the Tract of 600 Acres on Goose Creek & chattins Run; so that I may dispose of it [to] you without waiting longer for the Man he had agreed with, which it was kind in You to propose. I wish we could agree about the Land on Pohick or that on the Kittocktan for which I must take a less price still than I have fallen to; especially considering the Sum you still purpose to advance on Accot of Mr Muirs Bill which Mr Baynes lately pressed me to pay. I had some thoughts of riding to Mt Vernon soon, in order to attend You to pohic⟨k⟩ but being uncertain, on Account of my harvest and haying being backward, I take the Opportunity My Sister Washington affords me of writing. Mrs Fairfax & Sally desire their Compliments with Dr Sir Yr most Obedt & obliged hble Servt

Bryan Fairfax


If it should happen that either of the Hounds sent down lately should not please you I beg to have the first offer of them; I mention this because I am convinced that all Sportsmen do not look on Dogs in the same Light, of which you are also satisfied from the many super excellent dogs you have had given you, which have not answered yr Expectation. Some allowance must be made for prejudice, perhaps therefore You’l not think Rouser equal to Ringwood, tho’ I do except that he is close mouthed. Dabster tho’ a great Babler at first I liked the best of the three; which I mention lest he should at first for want of

Practice return to his Babling and you should condemn him too soon. Tho’ you did not seem to like Ranger I really think he was as good a Dog as ever I had except his want of a good Nose—Rouser is exactly such another in every ⟨Re⟩spect. Two of my hounds running a Fox yesterday great part of the day hath revived the Subject in my Mind & hath caused this postscript.

